SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 1-15497 Date of Report: August 18, 2010 Oldwebsites.com, Inc. (Exact name of registrant as specified in its charter) Utah 98-0212805 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4804 Skycrest Park Cove, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 801-531-0404 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Effective August 15, 2010, Oldwebsites.com, Inc. has re-located. The new head office address for the Company is as follows: Oldwebsites.com, Inc Mailing Address: 4804 Skycrest Park Cove or P.O. Box 58228 Salt Lake City, Utah Salt Lake City, Utah USA 84108 USA, 84158 Telephone: Fax: Website:www.oldwebsites.com Email: info@oldwebsites.com OTCBB: OLDW SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. August 18, 2010 Oldwebsites.com, Inc By: /s/ James Roszel James Roszel, President
